Dismissed and Opinion Filed May 6, 2015




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-01428-CV

                                CHAD BROZOVICH, Appellant
                                            V.
                                GLEN A. BELLINGER, Appellee

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-12052

                              MEMORANDUM OPINION
                        Before Justices Francis, Lang-Miers, and Whitehill
                                    Opinion by Justice Francis
       The clerk’s record in this case is overdue. By letter dated December 3, 2014, we

informed appellant that the Dallas County District Clerk notified the Court that the clerk’s record

had not been filed because appellant had not paid for or made arrangements to pay for the clerk’s

record. We directed appellant to provide verification of payment or arrangements to pay for the

clerk’s record or to provide written documentation that he had been found entitled to proceed

without payment of costs. We cautioned appellant that if appellant did not file the required

documentation within ten days, we might dismiss the appeal without further notice. To date,

appellant has not provided the required documentation or otherwise corresponded with the Court

regarding the status of the clerk’s record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




141428F.P05
                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE




                                            –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

CHAD BROZOVICH, Appellant                         On Appeal from the 193rd Judicial District
                                                  Court, Dallas County, Texas
No. 05-14-01428-CV       V.                       Trial Court Cause No. DC-12-12052.
                                                  Opinion delivered by Justice Francis.
GLEN A. BELLINGER, Appellee                       Justices Lang-Miers and Whitehill
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee GLEN A. BELLINGER recover his costs of this appeal
from appellant CHAD BROZOVICH.


Judgment entered May 6, 2015.




                                            –3–